Citation Nr: 0922565	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30% disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1968 
to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In February 2004, the RO denied 
service connection for PTSD.  The Veteran asked the RO to 
reconsider and in September 2005 service connection was 
granted with an evaluation of 10 percent disabling (effective 
October 6, 2003).  The Veteran again asked for 
reconsideration, and in February 2006, the RO increased the 
Veteran's rating to 30 percent disabling (effective October 
6, 2003).  The Veteran disagreed with the rating and 
perfected an appeal.  

The Veteran testified before the undersigned at a Board 
hearing in October 2007.  A transcript of the hearing has 
been associated with the file.  


FINDINGS OF FACT

1. For the period prior to August 4, 2005, the Veteran's PTSD 
was manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss).  

2. From August 4, 2005, the Veteran's service-connected PTSD 
has been manifested by occupational and social impairment 
with reduced reliability and productivity (due to such 
symptoms as panic attacks more than once a week; impaired 
judgment; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships).  



CONCLUSIONS OF LAW

1. For the period prior to August 4, 2005, the criteria for 
an initial rating in excess of 30 percent are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

2. From August 4, 2005, the criteria for an initial rating of 
50 percent, but no more, for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran was given VA examinations in 
August 2005 and December 2006.  The duties to notify and 
assist have been met.  

II. Legal Criteria

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

	B.  Disability Evaluation of Mental Disorders

According to the applicable rating criteria, a 30% rating 
will be assigned for PTSD when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

A 50% evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70% evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100% rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. 
§ 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43,186 (1995).  



III. Background

The Veteran contends that his service-connected PTSD warrants 
a higher rating.  In his February 2007 formal appeal he 
stated: "I meet the requirements according the C.F.R. for 
higher ratings due to my problems with completing daily 
tasks, mood disorder, lack of motivation and short term 
memory loss."  

In March 2003, the Veteran was being treated by a private 
physician for anxiety and depression.  In August 2003, the 
Veteran underwent a psychiatry screening and was diagnosed 
with Axis I PTSD; he was mildly depressed and not interested 
in treatment at that time.  His GAF score was 55.  By 
November 2003, he was experiencing chest pains and his 
private physician opined that "most of it [was] probably 
stress related."  

An August 2004 VA intake form shows the Veteran was referred 
from the local Vet Center with a chief complaint of 
"increasing PTSD and depressive symptoms."  Other symptoms 
included agoraphobia.  The Veteran gave a history of being 
hospitalized twice in the mid-1990s for severe panic attacks.  
The Veteran had retired from working on the railroad; 
activities at the time included baby-sitting for his 
granddaughter twice weekly.  He was again diagnosed with PTSD 
as well as recurrent, moderate, major depressive disorder; 
dysthymic disorder was to be ruled out.  

An October 2004 VA record shows the Veteran underwent 
psychological testing.  The result was "consistent with a 
severe level of depression."  The Veteran reported suicidal 
ideation in response to attending a PTSD group, but denied 
current suicidal ideation or intent.  In December 2004, the 
Veteran reported he had experienced only three panic attacks 
since October, a "significant improvement."  

In January 2005, several of the Veteran's family members 
wrote statements describing how they had observed the 
Veteran.  They described the Veteran as nervous, unable to 
deal with stress, anti-social, anxious, emotional, and over-
worried.  His sister-in-law related that he was not able to 
stay long at family gatherings.  His wife noted that he 
increasingly wanted to be left alone.  

VA medication check records from March to August 2005 show 
the Veteran's anxiety and panic attacks decreased for awhile, 
while his moodiness and irritability increased.  In July 
2005, these records showed the Veteran had begun to sleep 
better and finally showed a decrease in tension and 
irritability.  

In August 2005, the Veteran went to the VA emergency room and 
complained of chest pains.  The Veteran was admitted; the 
diagnosis was PTSD with an acute exacerbation of symptoms.  
He stated he had been at another local emergency room for 
chest pains two days prior and told that it was just his 
nerves.  There was no evidence of cardiac ischemia, but a 
slight hand tremor was noted.  The Veteran's mood was 
depressed and he had a mild, anxious affect.  The Veteran was 
obsessing about firearms and felt emotionally unstable.  He 
reported no prior history of hospitalizations and a family 
history of nerve problems.  The VA records from this time 
show he had impaired judgment and insight.  He was tense and 
had a blunt affect.  He suffered from paranoia and seemed 
frightened.  It was noted that he denied active suicidal 
ideation in the hospital, but could not contract for safety 
outside the hospital.  He had no psychosis, but he had 
nightmares.  His GAF score was 34.  He was discharged after 
one week.  

Days after his hospital discharge, the Veteran was given a VA 
examination for his PTSD.  The Veteran described the panic 
attacks that brought him to the emergency room.  He appeared 
anxious.  The examiner described the Veteran as having "no 
impairment from an occupational viewpoint and mild impairment 
from a social functioning viewpoint."  His psychosocial 
status, functioning, and quality of life, were impaired by 
his symptoms of PTSD.  His GAF was 62.  

A September 2005 letter from the Veteran's private treating 
physician observed that the Veteran had not been doing well 
lately and described his condition as deteriorating.  This 
condition was linked to "the increased stress of the war 
activity."  An October 2005 letter from the Veteran's VA 
doctor described the Veteran's symptoms as "extensive" and 
noted his recent hospitalization.  A VA medication check 
record from October 2005 shows the Veteran was averaging one 
panic attack per week, milder than when he was hospitalized.  
By December 2005, at a VA medication check, the Veteran 
reported he was sleeping better and had less intense and 
shorter panic attacks (two or three in about the past month).  

VA medical records from 2006 show the Veteran's frequency and 
severity of panic attacks continued to fluctuate; in May 2006 
he reported daily, brief panic attacks while in June 2006 he 
stated they occurred less frequently and described going out 
in public to the flea market.  By August 2006, he stated he 
had panic attacks every 3 days.  Later in August, a VA 
individual psychotherapy note showed the Veteran continued 
struggle with living with PTSD.  His estimated GAF score was 
47.  

In December 2006, the Veteran was given another VA 
examination.  The Veteran's psychosocial and occupational 
functioning were described as severely impaired.  The 
Veteran's physical tremulousness was noted, as was his 
jittery and anxious mood.  No symptoms of depression were 
noted, but the Veteran appeared suspicious.  He reported 
panic attacks greater than once a week as well as passive 
suicidal ideation (infrequently).  The examiner noted: "The 
Veteran appears to be close to having a panic attack today."  
Other than paranoia, there were no other signs of psychosis 
during the examination.  The Veteran demonstrated increasing 
avoidance behaviors which impaired him and increased his 
anxiety.  "The Veteran's avoidance behaviors have resulted 
in a lost of interest in significant life activities in an 
effort to avoid reminders of Vietnam."  The examiner cited 
problems the Veteran had isolating himself from his family 
and fellow church members.  A progressive deterioration was 
described.  His GAF score was 46.  The examiner concluded 
that the Veteran's overall functioning had worsened since his 
last rating examination.  

VI. Analysis

	A.  Prior to August 4, 2005

For the time period of October 6, 2003 to August 4, 2005, the 
Board finds a 30 percent disability rating to be appropriate.  
The Veteran was being treated for depression and anxiety by 
his private doctor in March 2003 and treated for depression 
on a VA intake record in August 2004.  The Veteran's claim 
was received on October 6, 2003.  His chest pain was noted to 
be related to stress by his private doctor in November 2003.  
In December 2004, a VA medical record noted he had 3 panic 
attacks since last October.  In March 2005, continued panic 
attacks were noted (three since December 2004) and poor sleep 
50 percent of the time was documented.  Mild memory loss and 
suspiciousness, the remaining symptoms under the 30 percent 
rating, were not reported prior to August 4, 2005.  
Considering the evidence, the Board finds the Veteran to have 
had occupation and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) during the time period of October 6, 
2003 to August 4, 2005.  

A 50 percent rating for the time period of October 6, 2003 to 
August 4, 2005 is not warranted because the criteria were not 
met or nearly approximated.  Panic attacks more than once a 
week were not reported during this period.  Impaired judgment 
was not shown until the Veteran's August 2005 
hospitalization.  Difficulty in establishing and maintaining 
effective work and social relationships was not conclusively 
shown until the December 2006 examination.  While the Veteran 
arguably had some disturbances of motivation and mood during 
this time period, he did not show exhibit such symptoms as a 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech; major difficulties in understanding 
complex commands, impairment of short- and long-term memory; 
and impaired abstract thinking.  The Veteran's disability 
picture during October 6, 2003 to August 4, 2005 more nearly 
approximates the criteria for a 30 percent rating.  

As the preponderance of the evidence is against the Veteran's 
claim for an increased initial disability rating for PTSD 
during the time period of October 6, 2003 to August 4, 2005, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  
	B. From August 4, 2005  

The Veteran was hospitalized beginning on August 4, 2005 due 
to an acute exacerbation of his PTSD.  From August 4, 2005, 
the Board finds that the Veteran's disability picture more 
nearly approximates the criteria for a 50 percent evaluation.  
Impaired judgment was noted during the Veteran's August 2005 
hospital stay and his disturbances in motivation and mood 
were well-documented from this point.  The Veteran's panic 
attacks more than once a week were noted on the December 2006 
VA examination and in other 2006 VA medical records.  The 
December 2006 VA examination also addressed how the Veteran 
has increasing difficulty in establishing and maintaining 
effective relationships; it specifically pointed out that the 
Veteran was continually isolating himself from others.  

The Veteran does not exhibit such symptoms as a flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
major difficulties in understanding complex commands, 
impairment of short- and long-term memory; and impaired 
abstract thinking.  However, his GAF scores have ranged as 
low as 34 (during his August 2005 hospitalization) and 46 (at 
the December 2006 VA examination).  Resolving doubt in his 
favor, a 50 percent rating is warranted.  

The criteria for a rating higher than 50 percent are not met.  
While the GAF scores discussed above have at times reflected 
serious psychiatric impairment, the exhibited symptoms are 
not such that a higher rating is warranted.  The Veteran has 
not been shown to have occupation and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  He intimated in 
October 2004 and at his December 2006 VA examination that he, 
in the past, had experienced passive suicidal ideation, but 
he has never expressed a clear plan or intent.  No 
obessessional rituals, speech problems, independence 
problems, impulse control issues, spatial disorientation, or 
hygiene neglect have been noted.  The VA August 2006 
psychotherapy note and December 2006 VA examination show that 
the Veteran would take measures to avoid stress in his life; 
the "difficulty in adapting to stressful circumstances in 
work or a work like setting" symptom has not been shown.  
The Veteran lives with his wife, is close to his family and 
active in his church; he is able to establish and maintain 
effective relationships.  He retired from the railroad 
several years ago due to physical limitations and is not 
actively seeking employment.  

The Board does find the lay statements (including the 
Veteran's statements) regarding the Veteran's lifelong 
manifestations of PTSD to be credible.  Given the credibility 
of the lay statements, an initial increased rating in excess 
of 50 percent is still not warranted.  Credibility is one 
thing and competency is another; there is no indication that 
any writers of the statements have the requisite professional 
knowledge of medical principles that would permit her or him 
to render an opinion regarding medical matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

	C. Extraschedular rating

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2008) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  While the 
Veteran was hospitalized once for his service-connected PTSD 
in August 2005, the Board does not find this isolated 
incident to show an exceptional set of circumstances under 
which the schedular evaluation is inadequate.  No marked 
interference with employment has been shown.  Consideration 
of the extraschedular provisions is not warranted.  

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Hart, 21 Vet. App. at 509-510.  The weight of 
the credible evidence demonstrates that the manifestations of 
the Veteran's PTSD have warranted no more than a 50 percent 
rating since the date of the Veteran's hospitalization 
starting in August 4, 2005.




(CONTINUED ON NEXT PAGE)






ORDER

For the time period of October 6, 2003 to August 4, 2005, an 
initial disability rating in excess of 30 percent is denied.  

From August 4, 2005, an initial disability rating of 50% for 
PTSD is allowed, subject to the regulations governing the 
award of monetary benefits.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


